DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/17/2022 has been entered. Claims 1 and 19 were amended, claims 2 and 20 were canceled, and claims 10-18 and 28-32 were previously withdrawn. Claims 1, 3-19, and 21-32 remain pending in the application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 19, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (WO 2016107638 A1) in view of Romdhani (PG-Pub. US 20200065564 ) and Liu (PG-Pub. US 20200265219).
Regarding claim 1:
Rodriguez teaches: a processor-implemented method (¶ [0046] “Figure 1 is a flowchart that schematically illustrates the main steps of an example of pose rectification method according to the invention…The memory 104 may include a permanent memory portion for storing computer-code causing the processor to carry out at least some steps of the method of Figure 1.”); comprising:
acquiring an input image comprising a frontalized face of a user (¶ [0049] In acquisition step A of Figure 1 , a video stream is produced by the depth camera 101 in order to acquire a stream of frames of the face of user 100 to that one wants to process, for example in order to identify, classify or otherwise process. The images might be "test images", i.e. images of a face that one wants to classify, or "reference images", i.e., images captured during an enrolment process and with which future test images will be compared.” ¶ [0065] “The basic image transformation could also include a warping of the 2D image in order to project it in a frontal pose [frontalized image].”);
calculating a second confidence map comprising confidence values, for the pixels of the input image corresponding to at least the portion of the face of the user viewed when the depth image was captured among pixels included in the input image (¶ [0056] “In step C, the noise parameter associated with each point of the depth map is used to determine a confidence value associated with the point and with corresponding pixels in the 2D RGB pixel map 1 18…”; ¶ [0057] “A noise based confidence value map 1 14 can thus be generated, as illustrated on Figure 10, in which the value associated with each pixel of the RGB pixel map is computed from the noise level of the corresponding point in the depth map, and indicates the confidence value associated with this pixel.”);
extracting a second feature vector from a second image generated based on the input image and the second confidence map (¶ [0070] “In step D Figure 1, features are extracted from the possibly transformed RGB pixel map and/or from the possibly transformed NIR pixel map and/or from the possibly textured depth map. If pixels associated with a low confidence value have been previously discarded, as illustrated on Figure 9 [second image], those pixels are not used in the feature extraction process, resulting in a faster feature extraction.”);
acquiring a first feature vector corresponding to an enrolled image (¶ [0049] “…The images might be "test images", i.e. images of a face that one wants to classify, or "reference images", i.e., images captured during an enrolment process and with which future test images will be compared.” ¶ [0070] “In step D Figure 1, features are extracted from the possibly transformed RGB pixel map and/or from the possibly transformed NIR pixel map and/or from the possibly textured depth map…”);
Rodriguez does not explicitly teach: obtained by rotating a face of a user in a depth image, wherein the input image includes depth values of pixels corresponding to at least a portion of the face of the user viewed when the depth image was captured and includes pixels which correspond to a portion of the face of the user hidden when the depth image was captured, which do not have depth values.
However, in a related field, Romdhani teaches: obtained by rotating a face of a user in a depth image, wherein the input image includes depth values of pixels corresponding to at least a portion of the face of the user viewed when the depth image was captured and includes pixels which correspond to a portion of the face of the user hidden when the depth image was captured, which do not have depth values (¶ [0033] “The invention also relates to a method for generating a front-facing shot of an individual from a depth map, comprising the steps of the method according to the first aspect defined above during which the detection of a real face is validated, and comprising an additional step of applying, to the three-dimensional mesh, a rotation along the three previously determined angles of rotation, resulting in a frontalized mesh” FIG. 3 shows a 3D mesh including depth values of pixels corresponding to at least a portion of the face. Also see FIGS. 7a and 9-10).

While Rodriguez further teaches: ¶ [0074] “The extracted features are then used in step G by a classifying module in order to classify the face represented by the pixel maps and by the depth map.” ¶ [0075] “The classifying module could be a user identification or authentication module, or a gender estimation module, an age estimation module, etc.” Also, it is within the common knowledge of a person having ordinary skill in the art that feature vectors of a current image are compared with feature vectors of enrollment template to authenticate a user when there is a match greater than a predefined threshold.
Rodriguez does not explicitly teach: and performing authentication of the user based on a correlation between the first feature vector and the second feature vector.
However, in a related field, Liu teaches: and performing authentication of the user based on a correlation between the first feature vector and the second feature vector (¶ [0041] “The processor 104 may then produce one or more feature vectors corresponding to the identity representation. In addition, various feature vectors may be combined by the processor 104, based on learned weights, to produce a combined feature vector. The feature vectors and/or combined feature vector may then be used to identify the subject or object.” ¶ [0042] “In identifying the subject, the processor 104 may compare the identity representation [similar to second feature vectors] with representations stored in the database 114 [similar to enrolment first feature vectors], the storage server 112, memory 106, or elsewhere. Alternatively, the processor 104 may retrieve images, and input them into one or more encoders of a DR-GAN in order to produce feature vectors for comparison. The processor 104 may then utilize a cosine distance metric, or other similarity metrics, to compare the identified or combined feature vectors with those stored in a database, or generated using images from the database.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rodriguez to incorporate the teachings of Liu by including: acquiring a first feature vector corresponding to an enrolled image; and performing authentication of the user based on a correlation between the first feature vector and the second feature vector in order to identify a subject and generate a report indicative of the subject identified as disclosed by Liu in ¶ [0011].
Regarding Claim 3:
Rodriguez in view of Romdhani and Liu teaches the method 1 as applied above.
Rodriguez further teaches: wherein the first feature vector is extracted from a first image generated based on the enrolled image and a first confidence map corresponding to the enrolled image and is stored in advance (¶ [0049] “In acquisition step A of Figure 1, a video stream is produced by the depth camera 101 in order to acquire a stream of frames of the face of user 100 to that one wants to process, for example in order to identify, classify or otherwise process. The images might be "test images", i.e. images of a face that one wants to classify, or "reference images", i.e., images captured during an enrolment process and with which future test images will be compared”; ¶ [0056] “In step C, the noise parameter associated with each point of the depth map is used to determine a confidence value associated with the point and with corresponding pixels in the 2D RGB pixel map 1 18…”; ¶ [0057] “A noise based confidence value map 1 14 can thus be generated, as illustrated on Figure 10, in which the value associated with each pixel of the RGB pixel map is computed from the noise level of the corresponding point in the depth map, and indicates the confidence value associated with this pixel.” Since the same processing steps can be applied to an input image and an enrollment image as shown above, the confidence map for an enrolled image is generated in the same manner as the input image and it is implied that it is stored in advanced to be used later in an authentication process as disclosed in ¶ [0075]).
Regarding Claim 5:
Rodriguez in view of Romdhani and Liu teaches the method 1 as applied above.
Rodriguez further teaches: wherein extracting the second feature vector comprises: generating the second image implying a depth confidence and depth information of each pixel, through an operation performed between the input image and the second confidence map (FIG. 9 [second image]; ¶ [0058] “…Figure 9 shows a pixel map in which only the pixels in regions 121 associated with a confidence value higher than a threshold are maintained; pixels in regions 120 with a lower confidence value are discarded, and possibly flagged as such.”); 
and extracting the second feature vector from the second image (¶ [0070] “In step D Figure 1, features are extracted from the possibly transformed RGB pixel map and/or from the possibly transformed NIR pixel map and/or from the possibly textured depth map. If pixels associated with a low confidence value have been previously discarded, as illustrated on Figure 9 [second image], those pixels are not used in the feature extraction process, resulting in a faster feature extraction.”).
Regarding Claim 6:
Rodriguez in view of Romdhani and Liu teaches the method 1 as applied above.
Liu further teaches: wherein performing authentication of the user comprises comparing a degree of a correlation between the first feature vector and the second feature vector to a predetermined threshold (¶ [0041] “The processor 104 may then produce one or more feature vectors corresponding to the identity representation. In addition, various feature vectors may be combined by the processor 104, based on learned weights, to produce a combined feature vector. The feature vectors and/or combined feature vector may then be used to identify the subject or object.” ¶ [0042] “In identifying the subject, the processor 104 may compare the identity representation [similar to second feature vectors] with representations stored in the database 114 [similar to enrolment first feature vectors], the storage server 112, memory 106, or elsewhere [the result of the comparison is the degree of correlation or similarity]. Alternatively, the processor 104 may retrieve images, and input them into one or more encoders of a DR-GAN in order to produce feature vectors for comparison. The processor 104 may then utilize a cosine distance metric, or other similarity metrics, to compare the identified or combined feature vectors with those stored in a database, or generated using images from the database.”).
It is also within the common knowledge of a person having ordinary skill in the art that feature vectors of a current image are compared with feature vectors of enrollment template to authenticate a user when there is a match greater than a predefined threshold
Regarding Claim 7:
Rodriguez in view of Romdhani and Liu teaches the method 1 as applied above.
Liu further teaches: wherein performing authentication of the user authentication comprises calculating a similarity value between the first feature vector and the second feature vector (¶ [0041] “The processor 104 may then produce one or more feature vectors corresponding to the identity representation. In addition, various feature vectors may be combined by the processor 104, based on learned weights, to produce a combined feature vector. The feature vectors and/or combined feature vector may then be used to identify the subject or object.” ¶ [0042] “In identifying the subject, the processor 104 may compare the identity representation [similar to second feature vectors] with representations stored in the database 114 [similar to enrolment first feature vectors], the storage server 112, memory 106, or elsewhere [the result of the comparison is the degree of correlation or similarity]. Alternatively, the processor 104 may retrieve images, and input them into one or more encoders of a DR-GAN in order to produce feature vectors for comparison. The processor 104 may then utilize a cosine distance metric, or other similarity metrics, to compare the identified or combined feature vectors with those stored in a database, or generated using images from the database.”).
It is also within the common knowledge of a person having ordinary skill in the art that feature vectors of a current image are compared with feature vectors of enrollment template to authenticate a user when there is a match greater than a predefined threshold.
Regarding Claim 8:
Rodriguez in view of Romdhani and Liu teaches the method 1 as applied above.
Liu further teaches: initially performing authentication of the user based on a correlation between a first feature extracted from the enrolled image and a second feature extracted from the input image (¶ [0041] “The processor 104 may then produce one or more feature vectors corresponding to the identity representation. In addition, various feature vectors may be combined by the processor 104, based on learned weights, to produce a combined feature vector. The feature vectors and/or combined feature vector may then be used to identify the subject or object.” ¶ [0042] “In identifying the subject, the processor 104 may compare the identity representation [similar to second features] with representations stored in the database 114 [similar to enrolment first features], the storage server 112, memory 106, or elsewhere [the result of the comparison is the degree of correlation or similarity]. Alternatively, the processor 104 may retrieve images, and input them into one or more encoders of a DR-GAN in order to produce feature vectors for comparison. The processor 104 may then utilize a cosine distance metric, or other similarity metrics, to compare the identified or combined feature vectors with those stored in a database, or generated using images from the database.”).
It is within the common knowledge of a person having ordinary skill in the art that features of a current image are compared with features of enrollment template to authenticate a user when there is a match greater than a predefined threshold.
Regarding Claim 9:
Rodriguez in view of Romdhani and Liu teaches the method 1 as applied above.
Liu further teaches: wherein performing authentication of the user based on the correlation between the first feature vector and the second feature vector comprises, in response to the initially performed authentication of the user failing, secondarily performing authentication of the user (¶ [0041] “The processor 104 may then produce one or more feature vectors corresponding to the identity representation. In addition, various feature vectors may be combined by the processor 104, based on learned weights, to produce a combined feature vector. The feature vectors and/or combined feature vector may then be used to identify the subject or object.” ¶ [0042] “In identifying the subject, the processor 104 may compare the identity representation [similar to second feature vectors] with representations stored in the database 114 [similar to enrolment first feature vectors], the storage server 112, memory 106, or elsewhere [the result of the comparison is the degree of correlation or similarity]. Alternatively, the processor 104 may retrieve images, and input them into one or more encoders of a DR-GAN in order to produce feature vectors for comparison. The processor 104 may then utilize a cosine distance metric, or other similarity metrics, to compare the identified or combined feature vectors with those stored in a database, or generated using images from the database.”).
The broadest reasonable interpretation of claim 9, and specifically the interpretation of feature vectors is similar to features in claim 8. Features and feature vectors are often used interchangeably. Also, when a feature vector is a [1x1] vector then a feature vector is identical to a feature and does not even comprise multiple features, and therefore, claim 9 is merely repeating the authentication process of claim 8. Also, the instant pending application discloses in ¶ [0066] “The user authentication apparatus extracts, using a feature extractor 140, a first feature corresponding to the first image 130 and a second feature corresponding to the second image 135. The feature extractor 140 is trained in advance to extract a feature vector including The first feature and/or the second feature may have, for example, a form of a one-dimensional (1 D) vector value or a form of a two-dimensional (2D) vector matrix.”, which shows that a feature and a feature vector are two representations of the same thing.
It is within the common knowledge of a person having ordinary skill in the art that feature vectors of a current image are compared with feature vectors of enrollment template to authenticate a user when there is a match greater than a predefined threshold.
Moreover, based on the claim limitations as written, the broadest reasonable interpretation of claim 9 encompasses an instance in which the steps end when it is determined that the initially performed authentication of the user not failing, such that the remaining steps need not be reached. In other words, claim 9 as written covers at least two paths:
•	The first in which the prerequisite condition for determining that the initially performed authentication of the user failing not met;
•	the second in which the prerequisite conditions for determining that the initially performed authentication of the user failing is met.
Thus, the examiner concludes that the broadest reasonable interpretation of claim 9 does not require the performance of all the claimed steps which form multiple paths. See Ex parte Schulhauser, Appeal 2013-007847, 2016 WL 6277792 (PTAB Apr. 28, 2016).
Regarding Claim 9:
Rodriguez in view of Romdhani and Liu teaches the method 9 as applied above.
Liu further teaches: wherein the first feature and the first feature vector are stored in advance in an enrollment database (¶ [0042] “…The processor 104 may then utilize a cosine feature vectors with those stored in a database, or generated using images from the database.”).
Regarding Claim 11:
Rodriguez in view of Romdhani and Liu teaches the method 1 as applied above.
Rodriguez further teaches: a non-transitory computer-readable storage medium storing instruction that, when executed by a processor, cause the processor to perform the method of claim 1 (¶ [0091] “Thus, certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer readable medium having instructions stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein.”).
Regarding Claims 19, 21 and 23-27: the claim limitations are similar to those of claims 1, 3 and 5-9, respectively; therefore, rejected in same manner as applied above. 
Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (WO 2016107638 A1) in view of Romdhani (PG-Pub. US 20200065564 ), Liu et al. (US 20200265219) and Walker et al. (US 20200272806).
Regarding Claim 4:
Rodriguez in view of Romdhani and Liu teaches the method 1 as applied above.
Claim 4 differs from claim 1 in that it utilizes a neural network trained by training images during a training phase to calculate a confidence map corresponding to an input image. However, using a neural network for calculating confidence maps when confidence maps are taught by the prior art using conventional methods is within the common general knowledge of a person having ordinary skill in art. 
Moreover in a related field, Walker teaches: wherein calculating the second confidence map comprises calculating the second confidence map corresponding to the input image using a neural network that outputs a confidence map comprising confidence values for authenticating a user included in a training image, corresponding to pixels with values maintained in a depth image of a frontalized face of the user included in the training image among pixels included in the training image (¶ [0035] “FIG. 13 depicts the architecture of the convolutional neural networks used during hypothesis evaluation to generate confidence scores, in accordance with embodiments of the present invention.” ¶ [0104] “In order to verify a given Hypothesis 230, the accuracy of its constituent feature location predictions must be assessed. To this end, a number of convolutional neural networks are trained and implemented by the Feature Confidence Networks process 412 (in FIG. 4), each of which is capable of producing a confidence score for a particular feature at a particular pose [the plurality of confidence scores calculated for plurality of features is similar to a confidence map].” ¶ [0119] “…The same network architecture is used for every feature within each pose set encapsulated by the Feature Confidence Networks 412, and this architecture is illustrated by FIG. 13, which depicts the architecture of the convolutional neural networks 412 used during hypothesis evaluation to generate confidence scores, in accordance with embodiments of the present invention. The networks have been designed with an emphasis on real-time performance and low storage requirements, hence the utilization of minimal numbers of trainable parameters. Each network takes image data, as provided by Feature Sampling process 402, as an input [similar to , and returns a single value in the range [0,1] from its final fully-connected layer as an output, which represents the predicted confidence score for the given input. [The confidence scores are in the range of [0, 1], similar to the disclosed confidence map in FIG. 5 of the instant application] ” ¶ [0156] “For each feature to be evaluated, an image sample is generated using the methods applied during Hypothesis Evaluator Training process 400, as implemented by Feature Sampling process 402. Each sample created is then passed through its respective neural network from the Feature Confidence Networks 412, which will yield a set of feature confidence scores.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rodriguez, Romdhani and Liu to incorporate the teachings of Walker by including: utilizing a neural network trained by training images during a training phase to calculate a confidence map corresponding to an input image in order put more emphasis on real-time performance and low storage requirements, hence the utilization of minimal numbers of trainable parameters. 
Regarding Claim 22: the claim limitations are similar to those of claims 4; therefore, rejected in same manner as applied above.
Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    501
    695
    media_image1.png
    Greyscale
On page 10, of the response, the Applicant argues the following: 

The examiner respectfully points out that the Applicant read the specifications into the claim in the argument above. The applicant argues that claim 1 as amended sets low confidence values in the area in which there is no depth value in the frontalized image. However, claim 1 as amended merely recites “calculating a second confidence map comprising confidence values, for the pixels of the input image corresponding to at least the portion of the face of the user viewed when the depth image was captured among pixels included in the input image”. 
founding that a noisy point in the depth map is more likely to be associated with a less discriminative part of the face than with a highly discriminative part of the face. For example, hairs often create a lot of noise in the depth map, and have only a very limited discriminative value…”] and in ¶ [0021] “Therefore, a confidence value is computed for at least some points of the depth map. This confidence value is useful in order to determine the most discriminative points of the depth map, respectively the most discriminative pixels of the pixel maps. Further face processing methods could use this information for example in order to overweight points or pixels with a high confidence value, and underweight or disregard points or pixels with a low confidence value” Rodriguez discloses a face obscured by hair as an example of having less discriminative pixels. However, it is not limited to that. See FIG. 6, a part of the face which is not captured (150) due to the rotation of the face has low confidence values. ¶ [0056] “…For example, the depth values of portions of the face covered by hairs are often very noisy, with a characteristic noise pattern, as can be seen with reference 150 on Figures 6 or 8. The corresponding points in the depth map are thus associated with a low confidence value”. Although in FIG. 8 the face is obscured by hair, in FIG. 6 it is clearly just the fact that the face is not in a frontal view (see reproduced FIG. 6 below), which is similar to argued subject matter. 


    PNG
    media_image2.png
    241
    537
    media_image2.png
    Greyscale
[AltContent: textbox (FIGS. 4 and 6 of Rodriguez)]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665